ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Western Surety Company,                        ) ASBCA No. 62755
 as Assignee of Fortis Networks, Inc.          )
                                               )
Under Contract No. W912BV-14-D-0005            )

APPEARANCE FOR THE APPELLANT:                     Evan B. Gatewood, Esq.
                                                   Hayes Magrini & Gatewood
                                                   Oklahoma City, OK

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Lauren M. Williams, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, Tulsa

                                ORDER OF DISMISSAL

       The Board docketed this appeal on December 16, 2020. By letter dated March 15,
2021, prior to filing its complaint, appellant filed a withdrawal of the appeal.
Accordingly, this appeal is dismissed from the Board’s docket with prejudice. See TTF,
L.L.C., ASBCA No. 58494, 13-1 BCA ¶ 35,343 at 173,464.

      Dated: April 6, 2021



                                               RICHARD SHACKLEFORD
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62755, Appeal of Western Surety
Company, as Assignee of Fortis Networks, Inc., rendered in conformance with the
Board’s Charter.

      Dated: April 8, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals